CORRECTED NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022, has been considered by the examiner.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on January 1, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 1, 2021, is withdrawn.  Claim 3, directed to a non-elected species, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art reference of Kumura et al. (US 2018/0269799), discloses a semiconductor module (Fig. 30), comprising: a first semiconductor chip 22 (Fig. 30) comprising: a first semiconductor substrate (Fig. 3) comprising a field effect transistor and constituted of SiC (silicon carbide) (¶ [0045]: “SiC-MOSFET); a drain electrode provided on one surface of the first semiconductor substrate (Fig. 30); and a source electrode provided on a surface of the first semiconductor substrate other than the one surface of the first semiconductor substrate (Fig. 30); a second semiconductor chip 23 (Fig. 30) comprising: a second semiconductor substrate comprising a diode (¶ [0070]: “Schottky barrier diode”); a cathode electrode provided on one surface of the second semiconductor substrate (Fig. 30); and an anode electrode provided on a surface of the second semiconductor substrate other than the one surface of the second semiconductor substrate (Fig. 30); a first lead frame 559 (Fig. 30)comprising a first main terminal and connected to the drain electrode and the cathode electrode (Fig. 30); and a second lead frame 558 (Fig. 30) comprising a second main terminal and connected to the source electrode and the anode electrode (Fig. 30).  
However, Kimura and the other prior art of record, neither disclose nor render obvious all the limitations of claim 1, including: wherein a first current path extending from the second main terminal to the first main terminal through the first semiconductor chip is longer than a second current path extending from the second main terminal to the first main terminal through the second semiconductor chip.
Claims 2-3 depend from claim 1, and thus, are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829